Exhibiut SHARE PURCHASE AGREEMENT AND SHARE EXCHANGE by and among Indestructible I, Inc., a Delaware corporation and Patrick Day, the majority shareholder of Indestructible I, Inc. and Dynamic Bhorizon Limited, a Cayman Islands corporation and the Shareholders of Dynamic Bhorizon Limited Dated as of March 25, 2010 1 SHARE PURCHASE AGREEMENT AND SHARE EXCHANGE THIS SHARE PURCHASE AGREEMENT AND SHARE EXCHANGE (hereinafter referred to as this “Agreement”) is entered into as of this 25th day of March, 2010, by and between Indestructible I, Inc., a Delaware corporation (hereinafter referred to as “Indestructible”), Patrick Day, an individual residing at 50 West Broadway, 10th Fl, Salt Lake City, Utah 84101 and the majority shareholder of Indestructible, Dynamic Bhorizon Limited, a Cayman Islands company (hereinafter referred to as “DBL”) and the shareholders of DBL(the “DBL Shareholders”), upon the following premises: Premises WHEREAS, Indestructible is a publicly traded corporation on the Over-The-Counter Bulletin Board (the “OTCBB”); WHEREAS, Indestructible agrees to acquire up to 100% of the issued and outstanding shares of DBL from the DBL Shareholders in exchange for the issuance of certain shares of Indestructible (the “Exchange”) and the DBL Shareholders agree to exchange their shares of DBL on the terms described herein. On the Closing Date (as defined in Section 4.05), DBL will become a wholly-owned subsidiary of Indestructible; WHEREAS, the boards of directors of Indestructible and DBL have determined, subject to the terms and conditions set forth in this Agreement, that the transaction contemplated hereby is desirable and in the best interests of their stockholders, respectively.This Agreement is being entered into for the purpose of setting forth the terms and conditions of the proposed acquisition. Agreement NOW THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived here from, and intending to be legally bound hereby, it is hereby agreed as follows: ARTICLE
